DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 4/6/2021 in response to the previous Non-Final Office Action (10/7/2020) is acknowledged and has been entered.
Claims 2-3 and 5-6 have been cancelled.
Claims 1, 4, and 7-9 are pending.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, and 7-8, drawn to a method for treating a cancer expressing NRP-1 comprising administering NRP-1/OBR antagonist CK2 inhibitor, are under consideration. 
Rejections/Objection Withdrawn

	Deletion of hyperlink (browser-executable code) in the amended specification is acknowledged. 

The rejection of Claims 1 and 7-8 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for broadly reciting all ATP inhibitors is withdrawn in view of applicant’s argument and reconsideration.  However, the allosteric inhibitor (claim 4) is still under rejection.

The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) is withdrawn in view of applicant’s argument and new consideration of CX-4945 not being a CK2 allosteric inhibitor 

The arguments are moot in view of withdrawals of the rejection(s).
Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:  a CK2 allosteric inhibitor inhibiting NRP/OBR complex:
Claim 4 remains rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is not included in the rejection because the claim recites a genus of CK2 inhibitors including ATP competitors that are widely recognized in the field.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are drawn to a method of treating a subject having a cancer expressing NRP-1 comprising administering to the subject a CK2 inhibitor that is an a genus of allosteric CK2 inhibitors used in the claimed method.

 The specification teaches that neutropolin-1 (NRP-1) and NRP-1/OBR complexing through Leptin and its receptor OBR interaction induces breast cancer proliferation, migration and lymph node infiltration. The NRP-1/OBR/leptin complexing and nuclear translocation for proliferation are depend on NRP-1 phosphorylation by protein kinase CK2 (page 49+ and 55+).  The specification teach a method of using CK2 inhibitor CX-4955 to prevent the complex formation and thereby to inhibit NRP-1 function as transcription factor (p55+). The specification although lists two allosteric CK2 inhibitor Azonaphthalene derivatives (compound M4) and D3.1 (page 15-16) no description of status on phosphorylation of NRP-1 or treating any cancer with the inhibitor(s) and no experimentation or result in details are described in this application.  

Thus the application does not perform a method of administering any functional/allosteric CK2 inhibitor that is through antagonizing the signal pathway of NRP-1/OBR or NRP-1/LEPR formation for treating a cancer.  One of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention using a genus of allosteric CK2 inhibitors.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed allosteric CK2 inhibitor as well as the method of using it for the claimed function. The specification does not provide a specific or detail structural characteristics of the inhibitor used in the claims.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of the CK2 allosteric inhibitor can be used as allosteric inhibitor for antagonize NRP-1/OBR signaling and complexing, thereby to treat cancer.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of CK2 allosteric or any functional inhibitor used in the claimed method. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed a genus of CK2 allosteric inhibitors as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, based on the state of the arts and disclosure of the specification, only CK2 inhibitor Azonaphthalene derivatives (compound M4) and D3.1), but not the full scope of the claimed invention including using genus of CK2 allosteric inhibitors to antagonize OBR/NRP-1 or LEPR/NRP-1 complex meet the written description provision of 35 U.S.C. §112, first paragraph the claim.  Applicant is reminded that Vas-Cath 
 
Response to applicant’s argument:
	On page 4, applicant argues that present application demonstrates for the first time that Lepin-induced NRP1/OBR complex is stabilized by the phosphorylation of NRP1 by CK2 which is donned by using two siRNAs directed to CK2.
	In response, this rejection is currently maintained for written description of allosteric inhibitor of CK2.  The function of siRNA inhibitor on NRP-1/OBR signaling pathway is not clearly defined or descripted in this application. The application describes two allosteric CK2 inhibitory compounds (page 15-16), in which, Azonaphthalene has been recognized by one skilled in the art.  Since representative numbers of CK2 allosteric inhibitors were not described in the specification, applicant does not have possession of a genus of allosteric CK2 inhibitor at the time of filing the application. Applicant could overcome the rejection by amending to claim 1 reciting the specific allosteric inhibitors described in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1 and 4 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US20110142815, published June 2011) as evidenced by online published Human protein Atlas (print out 9-2020) as set forth in the rejection.


 [0138] Cancers that may be treated using the present discovery include, but are not limited to: cancers of the prostate, colorectum, pancreas, cervix, stomach, endometrium, brain, liver, bladder, ovary, testis, head, neck, skin (including melanoma and basal carcinoma), mesothelial lining, esophagus, breast, lung (including small-cell lung carcinoma and non-small-cell carcinoma), adrenal gland, thyroid, kidney, glioblastoma, mesothelioma, renal cell carcinoma, gastric carcinoma, choriocarcinoma, cutaneous basocellular carcinoma, and testicular seminoma, sarcoma of muscle, connective tissue or bone and leukemia.

The prior disclosed CK2 inhibitor seems meeting the limitation of the claim 4, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product, allosteric CK2 inhibitor.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The Office has shown a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (In re Spada; MPEP 2112.01(I)), Thus, the burden has been shifted to applicant to prove that the product of the prior art does not have the characteristics as-claimed ('characteristics' meaning physical or functional characteristics). 
Yu et al although do not teach the CK2 inhibitor antagonizing signaling pathway NRP-1/OBR, Yu et al use the same material to treat the same cancer with the same method steps, inhibiting the NPP/OBP pathway would be an inherent result. 

In addition, the specification teaches NRP-1 forming a complex with OBR based on the phosphorylation of NRP-1 or OBR by CK2 kinase and the complex translocated to nucleus, and NRP-1 function as transcription factor or activator for tumor cell growth (page 3).  Thus, CK2 inhibitor’s function as inhibition of phosphorylation, activation and nuclear translocation disclosed by Yu et al would be inherently inhibit phosphorylation of NRP-1 or OBR, and/or complex formation, and translocation to nucleus, in cancer cell.

1 remain and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) as evidenced by online published Human protein Atlas (print out 9-2020). 
	Siddiqui-Jain et al teach CK2 inhibitor CX-4945 and in vitro and in vivo method of administrating the inhibitor to a subject having a cancer for treatment. Siddiqui-Jain et al specify the subject being xenograft mouse models with breast and pancreatic cancer (figure 5). Siddiqui-Jain et al further teach that CK2 inhibitor CX-4945 regulates a p13K/Akt signal pathway by dephosphorylation (inhibition of phosphorylation) and prevent heterodimerizaiton with HER3 (page 10292, right col).  Regarding with NRP-1 expressing cancer, it is well known that NRP-1 is tumor marker expressed on many of the cancers (see attached NRP-1 cancer Atlas), which include the cancers of breast and pancreas above. 

Siddiqui-Jain et al although do not teach the CK2 inhibitor CX-4945 antagonizeing signaling pathway NRP-1/OBR, Siddiqui-Jain et al use the same material to treat the same cancer with the same method steps, inhibiting the NPP/OBP pathway would be an inherent result. 

In addition, the specification teaches NRP-1 forming a complex with OBR based on the phosphorylation of NRP-1 or OBR by CK2 kinase and the complex translocated to nucleus, and NRP-1 function as transcription factor or activator for tumor cell growth (page 3).  Thus, CK2 inhibitor’s function as inhibition of phosphorylation, activation and nuclear translocation disclosed by Yu et al would be inherently inhibit phosphorylation of NRP-1 or OBR, and/or complex formation, and translocation to nucleus, in cancer cell.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Since the 102 rejection of claim 4 by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) is withdraw, the original rejections in the last Office action is separately stated below:

1.	Claim 1, 4 and 7-8 remain rejected under 35 U.S.C. 103 as being obvious over by Yu et al (US20110142815, published June 2011) or in view of Delmar et al (WO2011089101, July 2011). 
The teachings of Yu is set forth above.
The reference does not teach anti-VEGF agent in combination with CK2 inhibitor.

Delmar et al first teach both VEGF and neuropilin1 expressed on certain cancer cells and together control the tumor growth (page 7-9, 12, table 3).  Delmar et al then teach a method of treating the cancer comprising administering bevacizumab (anti-VEGF antibody). Delmar et al state the treatment has improved progression of survival rate of the cancer (abstract and figure 1-2).

 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine 
2.	Claim 1 and 7-8 remain rejected under 35 U.S.C. 103 as being obvious over by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) in view of Delmar et al (WO2011089101, July 2011). 
Siddiqui-Jain et al teach CK2 inhibitor CX-4945 and in vitro and in vivo method of administrating the inhibitor to a subject having a cancer for treatment. Siddiqui-Jain et al specify the subject being xenograft mouse models with breast and pancreatic cancer (figure 5). Siddiqui-Jain et al further teach that CK2 inhibitor CX-4945 regulates a p13K/Akt signal pathway by dephosphorylation (inhibition of phosphorylation) and prevent heterodimerizaiton with HER3 (page 10292, right col).  Regarding with NRP-1 expressing cancer, it is well known that NRP-1 is tumor marker expressed on many of the cancers (see attached NRP-1 cancer Atlas), which include the cancers of breast and pancreas above. 

Siddiqui-Jain et al does not teach anti-VEGF agent in combination with CK2 inhibitor.

Delmar et al first teach both VEGF and neuropilin1 expressed on certain cancer cells and together control the tumor growth (page 7-9, 12, table 3).  Delmar et al then teach a method of treating the cancer comprising administering bevacizumab (anti-VEGF antibody). Delmar et al state the treatment has improved progression of survival rate of the cancer (abstract and figure 1-2).
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.
In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to treat a cancer comprising administering both CK2 inhibitor and VEGF inhibitors with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teachings of Siddiqui-Jain et al with Delmar in order to benefit for treating NRP-1 expressed cancer because Siddiqui-Jain et al have shown method of treating cancer with CK2 inhibitor and Delmar has shown the relationship between NRP-1 and VEGF and a method of administering anti-VEGF antibody to reduce the cancer progression. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to Applicant’s argument:
	On page 4-5, applicant argues that the present application demonstrates for the first time Lepin-induced NRP1/OBR complex stabilized when NRP1 being phosphorylated by CK2, the cited references do not teach or suggest that.
	In response, the Office agrees applicant’s invention and point of argument.  However, the references provided teach methods of using the same CK2 inhibitors to treat the same disease, cancers, with the same method step, administration.  The result achieved would be through or include the same mechanism, inherently inhibiting NPR-1/OBR signaling pathway. For the reasons, applicants’ arguments have been carefully considered but are not persuasive and the rejections are currently maintained.  
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642